Affirmed as modified; Opinion Filed October 4, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00189-CR

                         ARMAN DANTE HENDERSON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F17-71372

                             MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                    Opinion by Justice Lang

       Appellant Arman Dante Henderson was charged by indictment with “possess[ing] with

intent to deliver, a controlled substance, to wit: 5-fluoro ADB, in an amount of less than 1 gram,”

within 1,000 feet of the premises of a school or youth center. Appellant waived a jury and entered

a non-negotiated plea of guilty to that offense and a plea of true to an enhancement paragraph.

Following a bench trial, the trial court convicted appellant of the charged offense, found the

enhancement paragraph true, and assessed punishment at twelve years’ imprisonment.

       In a single issue on appeal, appellant asserts “[t]he trial court’s judgment should be

modified to correctly reflect that the judge presiding over Appellant’s plea hearing was the

‘Honorable Teresa Hawthorne,’ not the Honorable Steven Autry, and that Appellant’s defense

attorney was ‘William J. Fay,’ not William Faye.” The State agrees.
                                      I. APPLICABLE LAW

       This Court “has the power to correct and reform the judgment of the court below to make

the record speak the truth when it has the necessary data and information to do so.” Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d); accord Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Abron v. State, 997 S.W.2d 281, 282 (Tex. App.—

Dallas 1998, pet. ref’d); see also TEX. R. APP. P. 43.2(b) (court of appeals may “modify the trial

court’s judgment and affirm it as modified”).

                            II. APPLICATION OF LAW TO FACTS

       The trial court’s judgment states in part “Judge Presiding: Hon. Steven Autry” and

“Attorney for Defendant: William Faye.” However, the record unambiguously shows, and the

parties agree, that the presiding judge in this case was the Honorable Teresa Hawthorne and

appellant’s counsel was William J. Fay. Further, the State asserts in part that it “joins in Appellant’s

request” for the modifications described above.

       We decide appellant’s issue in his favor. Accordingly, we modify the trial court’s judgment

as requested by appellant in his issue described above.

                                        III. CONCLUSION

       We decide in favor of appellant on his sole issue. We modify the trial court’s judgment to

state (1) “Judge Presiding: Hon. Teresa Hawthorne,” rather than “Judge Presiding: Hon. Steven

Autry,” and (2) “Attorney for Defendant: William J. Fay,” rather than “Attorney for Defendant:

William Faye.” As modified, the trial court’s judgment is affirmed.


                                                               /Douglas S. Lang/
                                                               DOUGLAS S. LANG
                                                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
180189F.U05

                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ARMAN DANTE HENDERSON,                             On Appeal from the 203rd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F17-71372.
 No. 05-18-00189-CR         V.                      Opinion delivered by Justice Lang, Justices
                                                    Fillmore and Schenck participating.
 THE STATE OF TEXAS, Appellee

         Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to state (1) “Judge Presiding: Hon. Teresa Hawthorne,” rather than “Judge Presiding: Hon.
Steven Autry,” and (2) “Attorney for Defendant: William J. Fay,” rather than “Attorney for
Defendant: William Faye.”
         As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 4th day of October, 2018.




                                              –3–